     Case 2:18-cv-08971-MLCF-KWR Document 21 Filed 05/07/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


CHLOE CORTEZ and                                                 CIVIL ACTION
JASON CORTEZ

V.                                                               NO. 18-8971

REGGIE PITRE and
GOLDEN MEADOW TOWN                                               SECTION “F”


                                       ORDER

      Before   the   Court     is     the   plaintiffs’      limited    motion    to

disqualify attorney Keith M. Detweiler from representing defendant

Reggie Pitre in both his individual and official capacities; this

motion is currently set for submission on May 8, 2019.                  Also before

the Court is a motion for leave to file a joint, amended answer to

the plaintiffs’ complaint by Reggie Pitre, in his individual and

official    capacities,      and    the     Town   of   Golden    Meadow.        The

defendants’ motion is noticed for submission on May 22, 2019 before

Magistrate Judge Roby.         Because Judge Roby’s determination on the

defendants’    motion   to     file    an   amended     answer   may    affect   the

plaintiffs’    motion     to    disqualify,        IT   IS   ORDERED:    that    the

submission date for plaintiffs’ motion to disqualify is hereby

continued to June 5, 2019.

                                    New Orleans, Louisiana, May 7, 2019


                                       ______________________________
                                            MARTIN L. C. FELDMAN
                                        UNITED STATES DISTRICT JUDGE
